Citation Nr: 1044543	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for right ear 
hearing loss.

2.  Entitlement to a compensable disability rating for rhinitis.

3.  Entitlement to a compensable initial disability rating for 
sinusitis.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board issued a decision in August 2008 that denied the 
Veteran's claims.  The Veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court subsequently issued a Memorandum 
Decision that vacated the Board's decision and remanded the case 
to the Board to for additional action.


REMAND

The Court vacated the Board's decision based on a determination 
the Board should have considered whether the Veteran is entitled 
to a TDIU.  

The Board is bound by the findings adopted by the Court.  See 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law 
of the case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a previous 
appeal of the same case; the Board is therefore not free to do 
anything contrary to the Court's prior action with respect to the 
same claim).

The question of entitlement to a TDIU has not been adjudicated by 
the originating agency, and the Veteran has not been notified of 
the criteria for a TDIU.  Also, by this point the Veteran's most 
recent VA examinations (audiological evaluation in September 2003 
and sinusitis/rhinitis examination in June 2005) are too remote 
to show the current severity of the disabilities on appeal or to 
show the impact of such disabilities on the Veteran's 
employability.  Therefore, before the Board decides the issues on 
appeal, the Veteran should be afforded new VA examinations and 
the originating agency should perform an initial adjudication 
regarding the issue of entitlement to a TDIU.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be provided with 
notice of the evidence required to 
establish entitlement to a TDIU, to 
include extraschedular compensation under 
38 C.F.R. § 4.16(b), and of the 
respective duties of VA and the claimant 
in obtaining such evidence.

The Veteran should thereafter be provided 
appropriate time in which to respond.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding evidence pertinent to the 
Veteran's claims.

3.  Then, the Veteran should be afforded 
an examination by an examiner qualified 
to determine the current severity of her 
service-connected rhinitis and sinusitis.  
The claims folders must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes and should 
instruct the examiner to provide an 
opinion concerning the impact of the 
Veteran's rhinitis and sinusitis on her 
employability.

The rationale for each opinion expressed 
must also be provided.

4.  The Veteran also should be afforded 
an audiological evaluation to determine 
the current severity of her service-
connected right ear hearing loss.  The 
claims folders must be made available to 
and reviewed by the examiner, and any 
indicated audiological studies should be 
performed.  

The examiner should describe the 
Veteran's hearing acuity in terms 
conforming to VA's rating schedule.  The 
examiner should also provide an opinion 
concerning the effects of the disability 
on the Veteran's daily activities and 
occupational functioning.

The rationale for each opinion expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
 
6.  Then, the RO or the AMC should 
adjudicate the issues on appeal, to 
include the TDIU issue.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO or the AMC 
should furnish to the Veteran and her 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


